Citation Nr: 9909389	
Decision Date: 04/05/99    Archive Date: 04/16/99

DOCKET NO.  97-10 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from August 1964 to January 
1965.  This appeal arises from an August 1995 rating decision 
of the Buffalo, New York, Regional Office (RO).  In this 
decision, the RO denied service connection for post-traumatic 
stress disorder (PTSD).  He appealed this decision.

In his substantive appeal (VA Form 9) of February 1997, the 
veteran requested a hearing before the Board of Veterans' 
Appeals (Board).  However, he withdrew this request in a 
written statement received in November 1998.


FINDINGS OF FACT

1.  The veteran was sexually assaulted and harassed during 
his active service.

2.  The veteran has been diagnosed by a competent medical 
professional with PTSD based on his in-service sexual 
assault.


CONCLUSION OF LAW

The veteran's PTSD was incurred in active service.  38 
U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 
3.304(f) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background.

The veteran was given a comprehensive medical examination in 
July 1964 in preparation for his entrance into active 
service.  On a medical history form, the veteran denied any 
history of sleeping trouble, frequent nightmares, depression, 
excessive worry, nervous trouble, or bed wetting.  His 
psychiatric evaluation was found to be normal.  The veteran's 
service medical records report that he was given a proctology 
consultation in October of an unidentified year.  It was 
noted by the referring healthcare provider that the veteran 
had complained of pain and soreness about the rectum with 
occasional blood on his toilet paper.  An earlier rectal 
examination had found no deformity or abnormality and 
requested that a rectal fissure or hemorrhoid be ruled out.  
The proctologist noted that the veteran had denied any rectal 
bleeding for the past five days.  The proctology examination 
was noted to be absolutely normal, however, the veteran still 
claimed to be tender and sore about the anus.  No diagnosis 
was given.  

In early January 1965, the veteran was hospitalized at a 
military facility.  It was reported that after Christmas 
leave, the veteran's father had been forced to bring the 
veteran back to his duty station because of the veteran's 
refusal to return on his own.  The hospital summary noted 
that the veteran had vowed not to stay at his duty station 
and had suicidal ruminations.  The veteran's medical history 
consisted of the following remarks:

He has been extremely nervous and anxious 
and this became increasingly worse.  He 
consistently had wet his bed at night 
since coming into the service.  He did 
this only occasionally before the 
service.

The veteran's physical examination was within normal limits.  
It was remarked that the veteran had remained anxious during 
the first several days of his hospitalization and "settled 
down" after he was informed that it would be recommended 
that he be discharged from the military.  The summary 
reported that after the veteran had signed the paperwork for 
his discharge he became markedly less anxious and settled 
into the ward routine.  The diagnosis was emotional 
instability reaction that had existed prior to his 
enlistment.

The veteran was given a separation examination in mid-January 
1965.  His psychiatric evaluation was noted to be normal.  
His examination report noted that he was being discharged 
from military service by reason of "unsuitability."

A U. S. Department of Veterans Affairs (VA) psychiatric 
examination was given to the veteran in November 1973.  The 
veteran claimed that he had acquired a psychiatric condition 
during his military service.  He alleged that he had been 
kicked, beaten, and subjected to "inhuman treatment" while 
in the military.  The veteran complained of an inability to 
control his nerves when he was around other people or under 
work pressure.  He asserted that he suffered with chronic 
nervous tension that led to frequent episodes of nausea, 
cramps, yelling, and insomnia.  The veteran claimed that he 
could not hold a job, in part, due to his nervous disorder.  
The diagnosis was severe emotional instability reaction.  

By rating decision of December 1973, the RO denied service 
connection for a nervous condition.  The veteran submitted a 
written statement in September 1994 in which he requested 
that his claim for service connection for emotional 
instability reaction be reconsidered.  Outpatient records 
from a military medical facility dated from July to November 
1994 were received in November 1994.  These records noted the 
veteran's complaints of marital problems.  In January 1995, 
the veteran's private medical records dated from November 
1989 to March 1994 were associated with the claims file.  
These records noted the treatment of the veteran's physical 
complaints.  

In February 1995, the RO incorporated into the veteran's 
claims file his VA outpatient psychiatric records.  These 
records noted the veteran's claims that he had been 
physically, emotionally, and sexually assaulted during his 
military service.  A letter from the veteran's VA therapist 
dated in January 1995 noted the veteran's complaints of 
depression, flashbacks, nightmares, mood swings, early 
morning awakenings, intrusive thoughts, and irrational fits.  
It was reported that the veteran was on medication for his 
depressive symptoms.  The therapist noted that during the 
veteran's treatment he had revealed for the first time that 
he had been gang-raped while in basic training in the 
military.  He claimed that while taking a shower a group of 
fellow servicemembers placed a sack over his head and 
assaulted him.  The veteran also claimed that his 
"commanding officer" had physically assaulted him.  He 
asserted that he had received a proctology examination soon 
after his in-service sexual assault.  The veteran claimed 
that he had been promised a speedy discharge from the 
military on the express condition that he not report these 
incidents of abuse.  Following the veteran's military 
service, it was noted that he experienced symptoms consistent 
with PTSD to include difficulty maintaining gainful 
employment and significant marital discord.  The assessment 
was severe, chronic PTSD.  The therapist opined:

Without any attributable pre-military 
history of psychological dysfunction, the 
data seems to reflect an uncomplicated 
case of PTSD which, accompanied by 30 
years of secrecy, seems to coincide with 
the origin and maintenance of his 
traumatic symptomatology.  

In April 1995, a series of lay statements from the veteran's 
family and friends were received by the RO.  A letter from 
the veteran's younger brother noted that prior to his 
military service, the veteran was happy, energetic, and 
creative.  It was alleged that the veteran had many friends 
and was involved in numerous social activities.  The brother 
claimed that the veteran looked forward to his military 
service with "bright hopes."  After five to six months of 
military service, the brother noted that the veteran had 
returned a different person.  He had become angry, explosive, 
and not easy to talk to.  The veteran was noted to have 
claimed that he had "bad problems" in the military.  It was 
claimed that the veteran withdrew from his former friends and 
activities, became an excessive drinker and smoker, and was 
involved in constant fights.  The brother noted that the 
veteran's attitude changed for the better after he had become 
married, but soon worsened again after they started to 
experience marital difficulties.  The veteran's brother felt 
that the veteran's emotional problems had started during his 
military service.  A letter from the veteran's mother 
corroborated the brother's claims.  A series of letters from 
friends of the veteran and his family noted drastic changes 
in the veteran's personality after he returned from his 
military service.  It was noted that while the veteran 
refused to talk about any details, he claimed that his 
emotional problems had started during his military service.

A written statement was also received from the veteran in 
April 1995.  He claimed that his "company commander" would 
physically assault the recruits in his training company to 
the point that he would kick and hit them as hard as he 
could.  The veteran alleged that his commander would call 
recruits into his office.  It was claimed that he would hear 
their screams as the commander physically assaulted them.  
The company commander was also alleged to have grabbed at the 
recruits' genitalia.  The veteran asserted that the commander 
would threaten the recruits that if they complained of this 
treatment they would be sent to prison or have to repeat 
their training.  It was also claimed that his company 
commander would extort the recruits for money in order to 
avoid extra duty.  

The veteran asserted that he was assaulted and raped while in 
his company's laundry room.  He alleged that he was alone in 
the room when a group of fellow servicemembers entered and 
threw a blanket over him.  The veteran was beaten until he 
was unconscious.  He claimed that while he was unconscious he 
was raped.  The veteran asserted that he did not know who 
assaulted him and could not blame anyone for the attack.  The 
veteran told his company commander about the assault, but was 
assaulted by the commander and told not to complain of the 
attack or he would face retribution.  He alleged that the 
rape had caused skin to be ripped from his anus which 
resulted in heavy bleeding.  The veteran claimed that he was 
only allowed to get medical attention after he had promised 
not to report the assault and rape.  He alleged that this 
incident altered his thinking for the rest of his life and 
left him feeling like a bomb waiting to go off.  

After his basic training was completed, the veteran went home 
on leave.  He asserted that he told a friend back home about 
his sexual assault in the military, but that this friend is 
now deceased.  The veteran alleged that he had tried to kill 
himself while home on leave, but was stopped in the attempt 
by his friend.  Upon his return to his military base, the 
veteran claimed that he was propositioned for homosexual acts 
by other servicemembers.  This included a noncommissioned 
officer (NCO) who was in charge of him.  The veteran claimed 
that the propositions became so intense that it led to a 
physical altercation with this NCO.  It was alleged that this 
NCO had threatened to file false charges against the veteran 
if he reported these incidents and did not acquiescence to 
the NCO's demands.  

During the veteran's following Christmas leave, he maintained 
that he had gone "all to pieces" while home with his 
family.  The veteran claimed that he only returned to his 
military base because his father accompanied him.  On his 
return, he alleged that his base commander order that he be 
hospitalized.  He claimed that the medical personnel would 
not take his claims of sexual assault seriously and told him 
to sign his discharge papers or he would be shipped out to 
sea duty where he would be subject to more harassment.  The 
veteran alleged that he received a quick discharge so that 
his charges of rape would not become public.  

The veteran claimed that he never discussed his sexual 
assault in the military until he started psychiatric 
treatment in 1994.  He alleged that he had felt hatred and 
anger ever since this incident.  The veteran asserted that he 
no longer trusted anyone and made ruminations about suicide.  

In a written statement received in May 1995, the veteran 
claimed that he could no longer cope with normal living 
situations.  He alleged that if he was in a crowd of people 
he would "lose it."  

By rating decision of August 1995, the RO denied service 
connection for the veteran's claimed PTSD.  It was determined 
that there was no credible evidence to verify the veteran's 
claimed stressor of a sexual assault while in the military.  

In February 1996, the RO received a written statement from 
the veteran's father.  He claimed that he had forced the 
veteran to return to his military base in 1965.  The father 
reported that at the time the veteran was so hateful toward 
those who had abused him in the military that he was afraid 
the veteran would kill someone.  It was noted that the 
veteran had tried to verify his stressors in the military but 
was unable to find anyone from his unit.  The father asserted 
that the veteran had experienced no psychiatric problems 
prior to his military service and had been found to be normal 
on his entrance into active duty.  Since entering the 
military, the father claimed that the veteran has gone 
through 30 years of "living hell" as a result of his sexual 
assault.  It was asserted by the father that the veteran had 
called him during the veteran's basic training.  He claimed 
that the veteran was crying and said something "very bad" 
had happened to him and he wanted to commit suicide.  The 
father asserted that only after a lengthy conversation was 
the veteran convinced to go on sick call.  It was alleged 
that the veteran's company commander had refused to let the 
veteran go to sick call for three or four days after the 
sexual assault had happened.  The father claimed that by the 
time the veteran was allowed to go on sick call, his anal 
bleeding had stopped.  It was asserted that the veteran 
continued to experience harassment from other servicemembers 
after his assault to the point the veteran became withdrawn 
and angry.  The father noted that after the veteran's 
Christmas leave he accompanied the veteran back to his 
military base and had his base commander hospitalize the 
veteran.  The father maintained that the veteran was harassed 
while in the military hospital and was told to sign his 
discharge papers or he would be sent to sea duty where his 
harassment would be intensified.  

In August 1996, the veteran's post-service military medical 
records dated from November 1994 to June 1996 were 
incorporated into his claims file.  These records noted the 
treatment of the veteran's physical complaints.  

The veteran submitted another written statement in October 
1996.  He claimed that after his military service he 
constantly took pain medication for his back and nerves and 
drank heavily.  The veteran alleged that he could not work 
around people for more than a few hours, gained excessive 
weight, and would experience panic when he saw people in 
uniforms.  He asserted that he was withdrawn from other 
people, found it hard to sleep, and would have dreams and 
relive his sexual assault in the military.  The veteran 
claimed that he had homicidal and suicidal ruminations.  The 
veteran reported that he had "briefly" mentioned to a 
physician in 1968 about his assault in the military, but this 
physician was now dead.  He also alleged that he had talked 
with a New York State vocational rehabilitation worker in 
1966 or 1967 about his sexual assault.  However, the veteran 
reported that this employee was now deceased and the state 
agency had told him that his records had been destroyed.  He 
claimed that he had not talked to anyone about his sexual 
assault until after he had tried to commit suicide in 1994.  
The veteran alleged that while in a military barracks after 
his basic training, he was sexually harassed by a male 
servicemember who slept in a bunk bed above his own.  

A supplemental statement of the case (SSOC) was issued to the 
veteran in August 1998.  This SSOC informed the veteran that 
his claim for service connection for PTSD had again been 
denied.  It was determined that the veteran's service records 
had failed to corroborate his claim of a sexual assault while 
in the military.


II.  Applicable Criteria.

The Board finds that the veteran's claim is well-grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed, and that no further development is 
required to comply with the duty to assist the veteran 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).  

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1998).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) held in Cohen v. Brown, 10 Vet. App. 128 
(1997), that if a veteran has received a diagnosis of PTSD 
from a competent medical professional, the VA must assume 
that this diagnosis was made in accordance with the 
applicable psychiatric criteria in regard to the adequacy of 
the symptomatology and the sufficiency of the stressor.  [See 
also Diagnostic and Statistical Manual of Medical Disorders 
(4th ed. 1994)].  If the veteran has received such a 
diagnosis, the VA can only reject it based on a finding that 
the preponderance of the evidence is against: 1) a PTSD 
diagnosis, 2) the occurrence of the in-service stressor(s), 
or 3) the connection of the present condition to the in-
service stressor.  The Court also ruled that the provisions 
of 38 C.F.R. § 3.303(f) must be considered in conjunction 
with the presumptions granted a veteran under 38 U.S.C.A. 
§ 1154(b), if appropriate.


III.  Analysis.

The veteran has claimed that he was sexually assaulted and 
harassed during his brief military service.  There is no 
affirmative evidence in the veteran's service records that 
such an assault had occurred.  He was given a proctology 
examination in service, but the only abnormalities found were 
the veteran's subjective complaints of soreness.  Outside of 
his company commander in basic training, the veteran's 
statements are vague about what other military personnel he 
told about his sexual assault and at what time he told them.  
It appears that he claimed that he had informed the military 
hospital staff in January 1965 of this sexual assault, but 
there is no indication of this fact in his service records.  
The veteran has also claimed that he mentioned this assault 
to two civilians soon after leaving the military, but they 
are both deceased and no contemporaneous records exist today.  

The record therefore does not contain direct corroboration of 
the veteran's sexual assault in the military.  However, there 
is some circumstantial evidence of this event.  The veteran's 
family noted that he had called during his basic training 
severely upset about something bad that had happened to him.  
His friends and family remember the veteran talking about 
such an incident in vague terms while he was on leave.  While 
the in-service proctology examination does not provide 
physical evidence of an anal injury, physical findings could 
have been alleviated by the three to five day delay that the 
veteran claims before he was allowed to seek medical 
attention.  It can also be said that the hospital summary of 
January 1965 verifies the veteran's claim that his 
psychiatric symptoms were related to harassment from other 
military personnel.  It was specifically noted that the 
veteran's psychiatric symptoms were significantly relieved 
after it became clear that he would not have to continue to 
serve in the military.  

The undersigned finds that the lay and circumstantial 
evidence corroborates the veteran's claim that he was 
sexually assaulted in the military.  There is no direct 
evidence of record that would refute this claim.  It is 
plausible that the veteran would not make such an assault 
general knowledge due to its intimate and traumatic nature.

His military hospital summary noted a diagnosis for an 
emotional instability reaction, however, an anomaly appears 
in the records as his separation examination of the same 
month noted a normal psychiatric evaluation.  The hospital 
summary of January 1965 noted that the veteran's emotional 
instability reaction had pre-existed his military service.  
However, the only symptom that was affirmatively noted to 
have existed prior to his entry into active service was 
occasional bed wetting.  There is no evidence of pre-service 
psychiatric treatment.  In fact, numerous statements from the 
veteran, his family, and his friends indicate just the 
opposite; that the veteran was an emotionally stable and 
well-adjusted person prior to his entrance into the military.  
The veteran's entrance examination corroborates this lay 
evidence by noting that his psychiatric evaluation was 
normal.

The weight of the evidence appears to substantiate the 
therapist's finding of January 1995 that the veteran did not 
suffer with any psychiatric symptomatology prior to his 
entrance into the military.  This evidence also confirms the 
medical finding that the veteran underwent drastic changes in 
his personality and incurred significant psychiatric symptoms 
beginning in his military that persisted to the present time.  
Thus, the evidence of record indicates that the veteran's 
history as related to the therapist was accurate.

Based on the above analysis, the evidence indicates that the 
veteran was sexually assaulted and harassed during his 
military service and that his psychiatric symptomatology 
began at that time and has continued to the present.  This 
assault has been determined by a competent medical 
professional to be an adequate stressor that led to the 
veteran's current PTSD.  Therefore, it is the undersigned's 
determination that the preponderance of the evidence 
establishes service connection for PTSD. 


ORDER

Service connection for PTSD is granted.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 
- 12 -


- 12 -


